Citation Nr: 1626234	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial, compensable schedular rating for bilateral hearing loss disability.

2.  Entitlement to an extraschedular rating for bilateral hearing loss disability, based on the collective impact of multiple disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, awarded service connection for bilateral hearing loss and awarded a noncompensable rating.  The award was made effective May 18, 2010, the date in which the Veteran filed a claim for entitlement to service connection.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2013 and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.  Thereafter, in a June 2015 supplemental SOC (SSOC), the RO denied a compensable rating for bilateral hearing loss.

When the Veteran filed his substantive appeal following issuance of a January 2013 SOC, he requested a Board hearing.  The hearing request was later withdrawn in December 2015.  See December 2015 VA Form 27-0820.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the appeal.

The issues of entitlement to an extraschedular rating for bilateral hearing loss disability based on the collective impact of multiple disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).




FINDINGS OF FACT

1. On VA audiological testing in August 2010 the Veteran's hearing acuity was level I in each ear. 

2. On VA audiological testing in June 2015 the Veteran's hearing acuity was level IV in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Clams Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claim for a higher initial rating for bilateral hearing loss disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was afforded multiple VA audiological examinations, most recently in June 2015.  For the reasons indicated below, the examination was adequate and the AOJ therefore complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an initial compensable rating for bilateral hearing loss disability is thus ready for consideration on the merits.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The claim for a higher initial schedular rating for bilateral hearing loss disability stems from the Veteran's timely disagreement with the rating assigned in connection with the grant of service connection.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing Loss

The RO granted entitlement to service connection for bilateral hearing loss in September 2010 with a noncompensable rating effective May 18, 2010.  Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

There are certain exceptional patterns of hearing impairment: When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

On the August 2010 VA audiological examination (with a September 2010 addendum opinion), pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
60
60
49
LEFT
25
30
70
65
47
Maryland CNC speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's August 2010 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the June 2015 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
65
65
51
LEFT
20
25
70
70
46

Maryland CNC speech recognition scores were 80 percent in the right ear and 88 percent in the left ear.

Using Table VI, the Veteran's June 2015 examination results revealed level IV hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination reports dated during the appeal period indicates that a noncompensable rating has been warranted throughout the appeal period.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The weight of the evidence thus reflects that an initial compensable schedular rating for bilateral hearing loss disability is not warranted.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms did not meet the criteria for a compensable rating for bilateral hearing loss disability has not been met.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable schedular rating for bilateral hearing loss disability is denied.


REMAND

Extraschedular

Consideration of an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran is in receipt of service connection for ischemic heart disease, rated 60 percent, tinnitus, rated 10 percent, bilateral hearing loss rated as noncompnsable, and asbestiosis, rated as noncompensable.  There is lay and medical evidence of significant interference with employment caused by these service connected disabilities.  In his written statements, the Veteran indicated that he experiences medical problems to include difficulty breathing.  He further explained that he must use a cane or wheel chair to ambulate at any distance.  He was last employed as a business owner of a small tool shop where he sharpened tools such as lawn mower blades, chisels, and garden tools; as well as working construction as a pipefitter.  See May 2013 VA Form 21-4138; January 2014 VA Form 21-4138.  In addition, he was employed as a plumber for over 30 years.  See June 2015 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The Veteran indicated that these symptoms have impacted his ability to work and therefore, he has not worked since 1994 due to his inability to climb, lift heavy items of 10 pounds or more, or walk up and down stairs.  As a result, he was no longer able to maintain employment as a pipefitter and also forced to close his business and retire.  In addition, on the June 2015 audiological examination the VA examiner opined that the Veteran's hearing loss and tinnitus impacted his ability to work in that he is unable to hear some words clearly and symptoms of tinnitus caused difficulty sleeping and hearing, which interfered in his daily activities.  The Veteran described his symptoms as "throw[ing] him off balance."  

In May 2015 the Veteran underwent VA examination to determine the severity of his service-connected ischemic heart disease disability.  The examiner found that his heart disability was consistent with workload of greater than 3 METs but not greater than 5 METs which is consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking.  In addition, the examination report indicates symptoms to include breathing problems, shortness of breath, and chest pains at rest.  In so finding, the examiner noted that the Veteran is retired, however his heart condition impacts his ability to work as symptoms cause him to become easily tired.

Although the symptoms of the Veteran's bilateral hearing loss disability appear to be contemplated by the criteria, the Board must in any event address whether the collective impact of the multiple disabilities causes marked interference with employment or frequent hospitalization.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The above evidence reflects that there has been marked interference with employment.  Specifically, the Veteran worked for over 30 years in a profession but since 1994, has been prevented from doing so by symptoms that are due to his multiple service-connected disabilities.  Accordingly, this matter should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  See Thun, 22 Vet. App. at 115.

Further, although a formal claim for a TDIU was previously denied in a February 2014 rating decision and not appealed, the issue of entitlement to a TDIU is deemed to have been raised as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the claim for a higher initial rating for bilateral hearing loss is before the Board on this appeal and there is evidence that the collective impact of the multiple disabilities causes marked interference with employment, the Board finds that the issue of entitlement to a TDIU has been raised as part of the claim for a higher initial rating for bilateral hearing loss.  The issue of entitlement to a TDIU should therefore be remanded as intertwined with the matter of entitlement to an extraschedular rating based on the collective impact of multiple disabilities. 

Accordingly, the matters of entitlement to an extraschedular rating for bilateral hearing loss disability based on the collective impact of multiple disabilities and entitlement to a TDIU are REMANDED for the following action:

1. Refer to the Director of Compensation the question of entitlement to an extraschedular rating for bilateral hearing loss disability based on the collective impact of multiple disabilities.

2. After the above development has been completed, and any additional notification and/or development deemed warranted, adjudicate the claims for entitlement to an extraschedular rating for bilateral hearing loss disability based on the collective impact of multiple disabilities and entitlement to a TDIU pursuant 38 C.F.R. § 4.16(a). 
3. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


